168 F.3d 1305
12 Fla. L. Weekly Fed. C 576
Ernesto Alonso Mejia RODRIGUEZ, Petitioner-Appellant,v.Janet RENO, as Attorney General of the United States, andthe Immigration and Naturalization Service,Respondents-Appellees.
No. 98-4426.
United States Court of Appeals,Eleventh Circuit.
March 5, 1999.

Elliot H. Scherker, Miami, FL, Oscar Levin, Greenberg, Traurig, Hoffman, Lipoff & Quentel, P.A., Miami, FL, for Petitioner-Appellant.
Jane Gomez, David V. Bernal, Office of Immigration Litigation/Civil Division, Washington, DC, for Respondents-Appellees.
Appeal from the United States District Court for the Southern District of Florida (No. 97-CV-3108-JAL); Joan A. Lenard, Judge.
Before CARNES and HULL, Circuit Judges, and HENDERSON, Senior Circuit Judge.
PER CURIAM:


1
The Court sua sponte VACATES its opinion in the above-styled case, which is currently published at 164 F.3d 575 (11th Cir.1999).  The case is resubmitted to the Court for decision.  Petitioner/Appellant's Motion for Rehearing is DENIED as MOOT.